In petition for rehearing our attention is called to the fact that in the opening paragraph of our opinion filed in this case on May 3, 1937, we said:
"The appeal here is from a final decree holding a tax deed ineffectual to convey title and foreclosing a mortgage."
The words "and foreclosing a mortgage" were erroneously inserted and should be and are deleted. The decree held the tax deed involved ineffectual to convey title but denied foreclosure of the mortgage, "without prejudice to the right of complainants to bring foreclosure proceedings therefore." *Page 190 
The complainants did not appeal from that provision of the decree.
Petition for rehearing denied.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
BROWN and DAVIS, J.J., concur in the opinion and judgment.